Campbell, J.,
delivered the opinion of the court.
The proceedings in a trial by a justice of the peace of one charged with a misdemeanor are regulated by law, in accordance with art. 1, § 31, of the Constitution. Code 1880, § 2217. It is true that persons may be arrested, in certain cases, without a warrant; but without a charge preferred, as required by law, there is no case to be disposed of by the justice of the peace, and nothing to sustain a conviction in such a case as this record presents.

Judgment affirmed.